internal_revenue_service number release date index number ------------------------------------------------------------- ----------------- --------------------------------------------------------------- ------- ------------------------ --------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number ---- refer reply to cc psi plr-140124-09 date date grantor spouse grantor bank trust trust trust ------------------------- ------------------------------- ------------------- --------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------- trust merged trust a ----------------------------------------------------------------------------- merged trust b ----------------------------------------------------------------------------- merged trust c ---------------------------------------------------------------------------------------- ------------- ---------- date date date date date date date date merger agreement merger agreement merger -------------------------- ---------------------- ----------------------- ---------------------- ---------------------- ------------------ ----------------------- -------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------- ---------------------------------------------------------------------------------------- plr-140124-09 agreement court state state law state law state law beneficiaries individually beneficiary a ---------------------------------------------------------------------------------------- ----------------------------------------------- ---------------------------------------------------------- ----------- ------------------------------------------------ ---------------------------------------------- ---------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------- dear ------------------------------------------ this responds to your letter dated date requesting a ruling pertaining to the estate gift and generation-skipping_transfer_tax effects of a proposed merger of trust and trust merged trust a a proposed merger of trust and trust merged trust b and then a proposed merger of merged trust a and merged trust b merged trust c the facts submitted and representations made are as follows grantor is the daughter of grantor spouse is the spouse of grantor grantor and spouse are alive grantor is deceased beneficiaries are the grandchildren of grantor and the great- grandchildren of grantor on date a date prior to date grantor created and funded an irrevocable_trust trust for the benefit of beneficiaries she appointed herself spouse and bank as trustees of trust on date a date prior to date grantor created and funded another irrevocable_trust trust for the benefit of beneficiaries she appointed herself spouse and bank as trustees of trust on date a date after date grantor created and funded an irrevocable_trust trust for the benefit of beneficiaries she appointed grantor and spouse as trustees of trust grantor did not allocate any portion of her dollar_figure generation-skipping_transfer gst_exemption to the transfer she reported the transfer as a direct_skip on form_709 united_states gift and generation-skipping_transfer_tax return and paid the gst tax_liability on date a date after date grantor created and funded another irrevocable_trust trust for the benefit of beneficiaries she appointed grantor and plr-140124-09 spouse as trustees of trust grantor did not allocate any portion of her dollar_figure generation-skipping_transfer gst_exemption to the transfer she reported the transfer as a direct_skip on form_709 united_states gift and generation-skipping_transfer_tax return and paid the gst tax_liability under the terms of trust the trustees may distribute income and principal as necessary and advisable for the education maintenance support health and reasonable comfort and to maintain the respective accustomed standards of living of beneficiaries their spouses and their descendants trustees must accumulate any undistributed_income and add it to principal upon the earlier of i the youngest living child of grantor to attain age fifty ii the death of the last to survive of grantor 1’s children or iii at such sooner time as bank may determine to be in the best interest of the beneficiaries and prospective beneficiaries of trust the trustees will divide trust into separate shares the trustees must create one share for the benefit of each living beneficiary and one share for the benefit of the living descendants per stirpes of each deceased beneficiary who has one or more living descendants after division the trustees have discretion to distribute the income or principal of beneficiary’s share for the education maintenance support health and reasonable comfort and to maintain the respective accustomed standards of living of beneficiary beneficiary’s spouse and beneficiary’s descendants and their respective spouses when beneficiary attains age thirty the trustees must distribute one-third of the trust estate to beneficiary likewise upon attaining age thirty- five the trustees must distribute one-half of the remaining trust estate to beneficiary and upon attaining age forty beneficiary receives the remaining trust estate after the division of trust into separate shares and if a beneficiary dies before age forty beneficiary has the power to appoint his share to any persons excluding his estate creditors creditors of his estate grantor or spouse by will if beneficiary fails to exercise this power_of_appointment the trustees will distribute such beneficiary’s share to his living descendants per stirpes or if such beneficiary has no living descendants to the living descendants of such beneficiary’s parent per stirpes if such beneficiary’s parent has no living descendents then the trustees will distribute such share to grantor 1’s living descendants per stirpes or if grantor has no living descendants then to a if a descendant of beneficiary becomes entitled to a fractional share of the trust estate prior to attaining age thirty other than by reason of the exercise of beneficiary’s power_of_appointment the trustees are required to hold such amounts in trust for the benefit of such descendant the trustees may pay the income and principal to such descendant for the descendant’s education maintenance support health and reasonable comfort and to maintain his accustomed standard of living once such descendant attains age thirty the trustees will distribute the entire trust estate to the descendant if the descendant dies before attaining age thirty the trustees will distribute the trust estate to plr-140124-09 the descendant’s intestate heirs other than grantor and spouse as determined under state law in effect at the time of the distribution if any share passes other than by reason of the exercise of a power_of_appointment to a descendant of grantor for whose benefit a share exists in trust such shares will be combined and administered under the same terms as the original share if trust has not terminated prior to the twenty-first anniversary of the death of the last to survive of grantor 1’s descendants living on date then such share will terminate and the trustees will distribute the trust estate to the beneficiary under the terms of trust sec_2 and the trustees are prohibited from distributing income or principal prior to the division dates of trust sec_2 and the trustees must divide trust sec_2 and into separate shares upon the earlier of the oldest beneficiary attaining the age of thirty-five and the death of grantor 1’s last surviving child upon division the trustees must set_aside one share for the benefit of each living beneficiary and one share for the benefit of the living descendants in sub-shares per stirpes of each deceased beneficiary leaving living descendants once divided into separate shares the trustees have discretion to distribute principal to beneficiary or his descendant for their maintenance and education accidents illness or other emergencies purchasing building or improvement of a home or establishment in a business or profession or any other purpose the trustees deem to be worthwhile and in the best interests of beneficiary or his descendants the trustees may distribute all income to beneficiary or his descendants or may accumulate income and add it to principal the trustees have discretion to distribute the entire trust estate to beneficiary once he attains age thirty-five under trust if a beneficiary dies before distribution of the entire trust estate the trustees will distribute such share to beneficiary’s living descendants per stirpes or if the beneficiary has no living descendants to the trusts established for the other living beneficiaries per stirpes and the descendants per stirpes of any deceased beneficiary if there are no living beneficiaries or their descendants the trustees will distribute the trust estate to grantor 1’s living children or if grantor has no living children then to grantor 1’s intestate heirs as determined under state law at the time of the distribution under trust if a beneficiary dies before distribution of the entire trust estate the trustees will distribute the trust estate to beneficiary’s living descendants per stirpes or if beneficiary has no living descendants then to the trusts established for the other living beneficiaries with a deceased beneficiary’s share passing to his descendants if there are no living beneficiaries or living descendants of beneficiaries the trustees will distribute the trust estate to grantor 1’s living children or if grantor has no living children then to grantor if grantor is no longer living the trustees will distribute the plr-140124-09 trust estate to grantor 2’s intestate heirs as determined under state law at the time of the distribution the trustees of trust sec_2 and are required to hold any amounts for distribution to persons under thirty years of age in trust and are authorized to distribute income or principal to such person for his support and education the trustees must accumulate income and add it to principal the trust will terminate at the earlier of such person attaining age thirty or such person’s death if such person dies before attaining age thirty the trustees must distribute the trust estate such person’s living descendants per stirpes or if such person has no living descendants then the shares will be distributed in the same manner as the trust estates established for the benefit of beneficiaries under trust sec_2 and respectively if trust has not terminated prior to the date that is twenty-one years after the death of the last surviving descendant of grantor who was living on date trust will terminate and the trustees will distribute the trust estate to the beneficiaries if trust has not terminated by the date that is twenty-one years after the death of the last surviving descendant of grantor who was living on date then trust will terminate and the trustees will distribute the trust estate to the beneficiaries in addition under the terms of trust as long as grantor or any descendant is a trustee the trustees’ distribution powers are vested exclusively in the other trustees spouse and bank under the terms of trust the trustees are authorized to distribute principal in their sole discretion to beneficiaries for any necessary or advisable purpose upon the earlier of the oldest beneficiary attaining age thirty-five and the death of the last to die of grantor 1’s children the trustees are instructed to divide trust into separate shares one share for the benefit of each living beneficiary and one share for the living descendants per stirpes of each deceased beneficiary after trust is divided into sub-trusts the trustees may exercise their discretion in distributing income to beneficiary and must accumulate and add to principal any income not distributed beneficiaries or their descendants provided such distributions would be exempt from gst tax or in an emergency situation regardless of whether such distribution would be exempt from gst tax may also receive discretionary distributions of principal for their maintenance and education for accidents illness or other emergencies for purchasing building or improving a home or to become established in a business or profession or for any other purpose that the trustees deem to be worthwhile and in the best interests of beneficiary or any descendant of beneficiary when beneficiary attains thirty-five years of age the trustees are authorized to distribute the entire trust estate to beneficiary subject_to their discretion if beneficiary plr-140124-09 dies before attaining age thirty-five or if any portion of the trust estate remains upon beneficiary’s death the trustees will distribute the remainder to beneficiary’s living descendants per stirpes or if beneficiary has no living descendants then to the other living beneficiaries per stirpes if there are no living beneficiaries then the trustees will distribute the trust assets equally to grantor 1’s living children if grantor has no living children then the trustees will distribute the trust estate to grantor if living or if grantor is not living then to grantor 2’s intestate heirs as determined under state law the trustees are instructed to hold in trust any distributions to a person under the age of thirty such person may receive discretionary distributions of principal for his support and education and will receive the trust assets outright upon attaining age thirty the trustees are required to accumulate income and add it to principal if such person dies before attaining age thirty the trust estate will pass in the same manner as each beneficiary’s trust passes above trust will terminate prior to the twenty-first anniversary of the death of the last to die of the descendants of grantor living on date and the trust estate will be distributed to the beneficiary each of trust sec_1 and authorize the individual trustees to remove the corporate trustee and replace it with another corporate trustee the individual trustees may also appoint replacement individual trustees if no individual trustees are serving then the majority of the living adult children of grantor or if there are no living adult children of grantor then the majority living adult beneficiaries may appoint a successor corporate or individual trustee s provided however if any one or more of the persons appointing a successor trustee to replace a removed trustee is a beneficiary of the trust then the successor trustee may not be a_related_or_subordinate_party as defined in sec_672 determined as if such beneficiary was the grantor with respect to such beneficiary state law provides that the grantor and all beneficiaries of a_trust may consent to modify or terminate an irrevocable_trust without court approval of such modification or termination state law provides that interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a_trust provided that the matters agreed to do not violate a material purpose of the trust and include terms and conditions that could be properly approved by a court state law provides that after notice to the qualified beneficiaries a trustee may combine two or more trusts into a single trust if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the trust two or more trusts may be combined into a single trust if the interests of each beneficiary in the trust resulting from the combination are substantially the same as the combined interests of the beneficiary in the trusts prior to the combination the trustees of trust sec_1 and represent that on date pursuant to state law sec_1 and the parties agreed to administrative modifications to trust sec_1 and one of plr-140124-09 the modified terms authorizes the trustees to merge the assets of a_trust estate into a single trust estate provided that in all respects deemed material by the trustees the trust estates to be combined are held on the same terms and conditions and for the benefit of the same beneficiaries as stated above the trustees of trust sec_1 and propose merging trust and trust to form merged trust a merging trust and trust to form merged trust b and then merging merged trust a and merged trust b to form merged trust c the purpose of the proposed mergers is for administrative convenience and greater efficiency of management and investment of the trust property prior to the mergers after division of each trust sixty sub-trusts will exist after the proposed mergers fifteen sub-trusts will exist the proposed merger will allow each merged trust to be governed by one trust document which will reduce the cost of administrative expenses such as tax compliance accounting costs and management fees accordingly on date pursuant to state law the trustees of trust and trust executed merger agreement which proposes to merge trust and trust creating merged trust a under sec_1 of merger agreement trust is the surviving document except that the fractional share of merged trust a representing the portion of the trust principal attributable to trust is subject_to the following provisions until division of the trust estate under paragraph the trustees have discretion to distribute income or principal for the education maintenance support health and reasonable comfort and to maintain the respective accustomed standards of living of beneficiaries and the spouses and descendants of beneficiaries such fractional share will be divided into sub-trusts one share for the benefit of each living beneficiary and one share for the benefit of the living descendants per stirpes of each deceased beneficiary on the date which is the earlier of i the date grantor 1’s oldest child attains age fifty ii the death of the last to survive of grantor 1’s children or iii sooner if bank determines dividing the trust is in the best interest of the beneficiaries and prospective beneficiaries the trustees have authority to distribute the fractional share of principal or income attributable to trust for the education maintenance support health and reasonable comfort and to maintain the respective accustomed standards of living of beneficiaries beneficiaries’ spouses and beneficiaries’ descendants and their respective spouses any income not distributed must be added to principal the trustees must distribute one-third of such fractional share to beneficiary upon attaining age thirty one-half of such fractional share upon beneficiary attaining age thirty-five and the remainder of such fractional share upon attaining age forty plr-140124-09 if a beneficiary for whose benefit a sub-trust has been established dies before age forty beneficiary may appoint his share to such persons or organizations other than his estate creditors creditors of his estate grantor or spouse by will if beneficiary fails to exercise such limited_power_of_appointment the fractional share will be distributed to beneficiary’s living descendants per stirpes or if beneficiary has no living descendants then to the living descendants per stirpes of the parent of beneficiary or if the parent of beneficiary has no living descendants then to the living descendants per stirpes of grantor or if grantor has no living descendants then to a if any of grantor 1’s descendants other than a beneficiary are entitled to a distribution prior to attaining age thirty the trustees must hold such distribution in trust and may distribute income or principal subject_to their discretion for such descendant’s education maintenance support health and reasonable comfort and to maintain his accustomed standard of living the trustees must accumulate and add any undistributed_income to principal upon attaining age thirty the trustees will distribute such share outright to the beneficiary if the beneficiary predeceases age thirty the trustees will distribute the trust estate to such person’s intestate heirs except grantor and spouse as determined by state law at the time of distribution if any share of the trust of any of grantor 1’s descendants will pass other than by exercise of a limited_power_of_appointment to another of grantor 1’s descendants for whose benefit there is a share then held in trust then the trustees shall hold such share as part of and upon the same terms as the other original share of the other descendant if such fractional share attributable to trust has not terminated prior to the twenty- first anniversary of the death of the last to die of the descendants of grantor living on date then such share shall terminate and the trust estate will be distributed outright to the beneficiaries merger agreement also provides that if any share of merged trust a has not terminated prior to the twenty-first anniversary of the death of the last to die of the descendants of grantor living on date such share shall then terminate also on date the trustees of trust sec_3 and executed merger agreement which proposes to merge trust sec_3 and creating merged trust b under sec_1 of merger agreement trust is the surviving document except for the following provisions until the earlier to occur of the oldest living beneficiary attaining age thirty-five and the death of the last to die of grantor 1’s children living on date the trustees are authorized to distribute to each beneficiary so much of the principal as such trustees deem necessary or advisable for any purpose provided the total amount distributed may not exceed an amount equal to the fractional portion of the trust principal of merged trust b attributable to trust plr-140124-09 the trustees have discretion to distribute principal as necessary or advisable for a beneficiary’s descendant’s maintenance and education for accidents illness or other emergencies to enable such person to purchase build or improve a home or to become established in a business or profession or for any other purpose that the trustees deem worthwhile and in the best interests of such person if such distribution would be exempt from gst taxes or in emergency situations whether or not such distribution would be exempt from gst taxes provided however the total amount distributed may not exceed an amount equal to the fractional portion of merged trust b attributable to trust the fractional share of merged trust b attributable to trust terminates on the date prior to the twenty-first anniversary of the death of the last to die of the descendants of grantor living on date the fractional share of merged trust b attributable to trust terminates on the date prior to the twenty-first anniversary of the death of the last to die of the descendants of grantor living on date finally on date the trustees of merged trusts a and b executed merger agreement which proposes to merge merged trusts a and b creating merged trust c under merger agreement merged trust b is the surviving document the terms of merger agreement sec_1 and are incorporated into merger agreement thereby requiring that the fractional portions of the merged trust c principal attributable to trust sec_1 and continue to be governed by the distributive and perpetuities terms of trust sec_1 and respectively in addition the total amount_paid to beneficiaries from merged trust c prior to its division into separate shares shall not exceed the fractional portion of merged trust c attributable to trust the total amount distributed under paragraph of merger agreement will not exceed an amount equal to the fractional portion of merged trust c attributable to trust merger agreement sec_1 and require the respective trustees to determine the fractional shares of merged trusts a b and c attributable to trust sec_1 and as of the effective date of the respective mergers on date court approved the modifications to trust sec_1 and and merger agreement sec_1 and conditioned on the trustees’ receipt of a favorable ruling by the internal_revenue_service that the proposed mergers will not subject trust sec_1 or to the gst tax on date the oldest beneficiary attained thirty-five years of age the trustees of trust sec_1 and represent that on date pursuant to state law the parties agreed to administrative modifications to trust sec_1 and they also represent that no additions have been made to either trust or trust after date requested rulings plr-140124-09 trust sec_1 and are exempt from the gst tax under sec_2601 of the internal_revenue_code code by reason of grantor 2’s payment of gst tax under sec_2601 upon their creation trust sec_3 and are exempt from the gst tax with respect to distributions upon termination or otherwise from such trusts to beneficiaries the proposed merger of trust and trust will not affect the grandfathered status of these trusts and will not cause any distributions from merged trust a or distributions upon termination of merged trust a to become subject_to gst tax provided there are no post-merger additions to merged trust a the proposed merger of trust and trust will not affect the present gst tax status of such trusts and will not cause any distributions upon termination or otherwise from merged trust b to beneficiaries to become subject_to the gst tax provided there are no post-merger additions to merged trust b the proposed merger of merged trust a and b to create merged trust c will not affect the grandfathered status of merged trust a or the present gst tax status of merged trust b and will not cause any distributions from merged trust c upon termination or otherwise to beneficiaries to become subject_to the gst tax the proposed merger of trust and trust and the proposed merger of trust and trust will not result in a transfer by any of the beneficiaries that is subject_to gift_tax under sec_2501 ruling sec_1 and sec_2601 of the code imposes a tax on each generation-skipping_transfer sec_2611 defines a generation-skipping_transfer as a taxable_distribution a taxable_termination or a direct_skip a direct_skip is defined under sec_2612 as a transfer subject_to the estate or gift_tax of an interest in property to a skip_person sec_26_2612-1 of the generation-skipping_transfer_tax regulations provides that only one direct_skip occurs when a single transfer of property skips two or more generations sec_2613 provides that a skip_person is any person which i sec_2 or more generations below the generation assignment of the transferor sec_2613 provides that a_trust is a skip_person if all interests in the trust are held by skip persons or if there is a person holding an interest in the trust and at no time after such transfer may a distribution be made to a non-skip_person sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2623 provides that the taxable_amount plr-140124-09 in the case of a direct_skip is the value of the property received by the transferee sec_2641 provides that the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 the gst tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 under sec_2653 if there is a generation-skipping_transfer of any property to a_trust in order to determine if a generation-skipping_transfer has occurred with respect to subsequent transfers from the portion of the trust attributable to such property the trust is treated as if the transferor of such property were assigned to the first generation above the highest generation of any person who has an interest in the trust immediately_after_the_transfer in sec_26_2653-1 example t transfers property to an irrevocable_trust for the benefit of t’s grandchild gc and great-grandchild ggc during gc’s life the trustee has discretion to distribute the trust income to gc and ggc at gc’s death the trust property passes to ggc the example explains that both gc and ggc have an interest in the trust for purposes of chapter the transfer by t to the trust is a direct_skip and the property is held in trust immediately_after_the_transfer after the direct_skip the transferor is treated as being one generation above gc the highest generation individual having an interest in the trust the example concludes that gc is no longer a skip_person and distributions to gc are not taxable_distributions however because ggc occupies a generation that is two generations below the deemed generation of t ggc is a skip_person and distributions of trust income to ggc are taxable_distributions trust sec_1 and were in existence and funded prior to date trustee sec_1 and represent that no additions have been made to the principal of either trust after plr-140124-09 date accordingly based on the facts presented and representations made we conclude that trust sec_1 and are exempt from the gst tax under sec_2601 trust sec_3 and were created after date and are skip persons as defined in sec_2613 the instant case is identical to example in sec_26_2653-1 the transfer of assets to trust on date and to trust on date were direct skips subject_to gst tax and the property was held in trust immediately_after_the_transfer after the direct_skip grantor is treated as being one generation above beneficiaries therefore beneficiaries are no longer skip persons and distributions to such persons are not taxable_distributions accordingly based on the facts presented and the representations made we conclude that distributions upon termination or otherwise from trust sec_3 and to beneficiaries are exempt from the gst tax under sec_2601 ruling sec_3 through sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the provisions of chapter if - either i the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust trust for the benefit of grantor's child a a's spouse and a's issue at the time trust was established a had two children b and c a plr-140124-09 corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income to one or more of the group consisting of a a's spouse or a's issue the trustee is also authorized to distribute all or part of the trust principal to one or more trusts for the benefit of a a's spouse or a's issue under terms specified by the trustee in the trustee's discretion any trust established under trust however must terminate years after the death of the last child of a to die who was alive at the time trust was executed trust will terminate on the death of a at which time the remaining trust principal will be distributed to a's issue per stirpes in the trustee distributes part of trust's principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the terms of the governing instrument of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in addition the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy b i a b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example considers a situation where the grantor in establishes an irrevocable_trust for grantor's child and the child's issue in grantor's spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse's trust and grantor's trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for plr-140124-09 in the original trust therefore the example concludes that the trust that resulted from the merger will not be subject_to the provisions of chapter the instant case involves facts that are similar to both example sec_1 and in sec_26 b i e except that trust sec_3 and were created and funded after date the rules in sec_26_2601-1 apply in the case of trusts that are exempt from gst tax because the trusts were in existence and irrevocable prior to date no guidance has been issued concerning modifications that may affect the status of gst exempt distributions to the highest generation individual having an interest in a direct_skip trust at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of distributions to the highest generation individual having an interest in a direct_skip trust the terms of the governing instruments of trust sec_1 and allow the trustee to merge the assets of the trust into a single trust estate provided that in all respects deemed material by the trustees the trust estates to be combined are held on the same terms and conditions and for the benefit of the same beneficiaries although the distribution terms and vesting periods of trust sec_1 and differ merger agreement sec_1 and contain provisions to ensure that trusts a b and c do not extend the time for vesting of any beneficial_interest in the trusts based on the facts presented and the representations made we conclude that the distribution of principal from each trust and trust to each trust merged trust a and trust merged trust b respectively and the distribution of principal from merged trust a to merged trust b merged trust c is pursuant to the terms of the governing instruments each of trust sec_1 and authorize distributions of principal to new trusts without the consent or approval of any beneficiary or court the terms of each merged trust a merged trust b and merged trust c will not extend the time for vesting of any beneficial_interest in trust sec_1 or in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation moreover under the terms of merged trust c the beneficiaries’ distribution rights under trust sec_1 and and the perpetuities periods for each original trust are retained furthermore state law prohibits the merger of trust estates if the result impairs the rights of any beneficiary and it requires that the interests of each beneficiary in the resulting trust be substantially the same as the combined interests of the beneficiary in the trusts prior to the merger under these circumstances the merger will not shift a beneficial_interest to a lower generation nor will it extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts based on the facts presented and the representations made we conclude that the plr-140124-09 mergers of trust and trust trust and trust and merged trust a and merged trust b as described above will not shift any beneficial_interest in the trusts to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the merger of trusts will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in trust sec_1 or accordingly based on the information submitted and the representations made we conclude that the proposed merger of trust into trust will not affect the grandfathered status of these trusts and will not cause any distributions from merged trust a or distributions upon termination of merged trust a to become subject_to gst tax provided there are no post-merger additions to merged trust a the proposed merger of trust and trust will not affect the present gst tax status of such trusts and will not cause any distributions upon termination or otherwise from merged trust b to beneficiaries to become subject_to the gst tax provided there are no post-merger additions to merged trust b the proposed merger of merged trust a into merged trust b to create merged trust c will not affect the grandfathered status of merged trust a or the present gst tax status of merged trust b and will not cause any distributions from merged trust c upon termination or otherwise to beneficiaries to become subject_to the gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 states that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift based on the facts submitted and the representations made the beneficial interests of the trust beneficiaries will not change as a result of the proposed merger of the trusts as described above accordingly based upon the facts provided and the representations made we rule that the proposed merger of trust and trust the proposed merger of trust and trust and the proposed merger of merged trust a and merged trust b plr-140124-09 will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under sec_2501 furthermore except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling s in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan branch chief office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
